DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2021 has been entered. 
Response to Arguments
Applicant's arguments, filed on 06/01/2021, with respect to rejection of claims 1-10, and 16-20 under pre-AIA  35 U.S.C. 103(a), have been fully considered but they are not persuasive.
Regarding independent claims 1 and 16, applicant’s main arguments are that, (1) even if the “shape” step of Chen is considered to be based on pitch factors of the line being adjusted, this does not disclose “automatically adjust lateral positions of points associated with the one or more first line segment identified as the one or more ridge segment of the roof to correct the first wireframe model based on pitch values of the initial set of pitch values associated with facets of the plurality of facets of the first wireframe model that share the one or more ridge segment or share endpoints of the one or more ridge segment” and does not disclose “automatically adjust lateral positions 
The examiner respectfully disagrees. First of all, the rooftop in Chen et al consists of multiple facets or panels, some of that form ridges of the roof, and some of that form junctions or seams of the roof. That is, the line segments for the ridges and junctions in Chen et al may be mapped to the first and second line segments in the claim. (1) There are at least two steps in Chen et al meet the requirement of the claimed features at issue. They the shape step and the orthogonal processing. (a) In the shape step, “[t]he shape process is performed iteratively on each roof-primitive by coplanar fitting and consecutive-coplanar analysis.” Each iteration makes an automatic adjustment of each roof-primitive of previous iteration. Each roof-primitive would have the horizontal dimensions. Its boundary would have lateral positions, which would be adjusted in each iteration. (b) “The orthogonal processing is performed on the 2-D horizontal plane, in which two perpendicular principal-axes are estimated from all processed line-segments by means of an auto-clustering technique. Note that the orthogonal processing should only be applied to those buildings with a naturally perpendicular structure.” The orthogonal processing makes the edges or boundaries of the roof facets or panels to be orthogonal or perpendicular. In the process, the lateral positions of the edges or boundaries of the roof facets or panels would be adjusted. It should be pointed out that, at some steps, the height of roof unit is assigned, the slope of roof unit is obtained or adjusted. 
(2) In Chen_2, Figs. 13-15 provide top views of the adjustments of the roof planar facets in the process of geometric regularization. It is clear that from panel (b) to panel (c) of the figures, the horizontal or lateral positions of the edges or boundaries of the roof facets or panels would be adjusted. 
In summary, the cited references disclose implicitly or explicitly adjusting lateral positions of points of ridgelines and seams or junctions in a wireframe model based on pitch factors (slope). Therefore the combination of the cited references renders independent claims 1 and 16 obvious to a person having ordinary skill in the art at the time the invention was made. The same rationale applies to the dependent claims. Claims 1-20 remain rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10, and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al (U.S. 7,133,551 B1, already of record), and in view of Chen et al (Chen et al, "Shaping Polyhedral Buildings by the Fusion of Vector Maps and Lidar Point Clouds",  Photogrammetric Engineering & Remote Sensing, Number 9 / September 2008, pp 1147-1157(11), hereinafter as Chen_2).

Regarding claim 1, Chen et al suggests a computing environment (column 12, lines 36-38, computer) comprising: 
               one or more processing unit executing computer executable code that cause the one or more processing unit (column 12, lines 36-42, computer, CPU; column 3, line 60,  column 12, lines 36-42,  automatic building model ) to: 
                 receive a first wireframe model of a roof, the first wireframe model comprising a plurality of line segments of the roof surrounding a plurality of facets, the plurality of line segments including one or more first line segment identified as one or more ridge segment of the roof and including one or more second line segment identified as one or more junction or seam between adjacent facets of the plurality of facets (Fig. 11, steps 1102, 1104; column 8, line 65-column 9, line 22, building model with outline segments representing a roof. Step 1106 receives a wireframe model of a roof from step 1104. column 5, lines 61-66, “When two roof-primitives share a common boundary, i.e. shared edge, the height of the roof-edge cannot be assigned directly, because there may exist a hidden roof-edge with a lower height. Therefore, every roof-edge is automatically labeled as a shared edge or an independent-edge at first.” The shared edges form a "ridge segment" or a "junction" or a "seam" in the initial model. The "ridge segment", "junction", and "seam" may be seen from Figs. 12b-12e);

               automatically adjust lateral positions of points associated with the one or more first line segment identified as one or more ridge segment of the roof to correct the first wireframe model based on pitch values of the initial set of pitch values associated with facets of the plurality of facets of the first wireframe model that share the one or more ridge segment or share endpoints of the one or more ridge segment (column 5, line 57 – column 6, line 19; column 10, lines 1-9, “The second sub-step is to infer the shape of a rooftop iteratively, according to the height of the independent-edges. If only one independent-edge is found for a roof-primitive, it is necessary to check whether its surrounding rooftops are all fixed or not.” Column 4, lines 63-66, “The orthogonal processing is performed on the 2-D horizontal plane.” Inferring the shape of a rooftop implies adjusting lateral positions of points associated with the one or more line segment. Each iteration makes adjustment to the previous result. Some roof edges shared by two roof planes may be roof ridges. Note: at the times of shape step or orthogonal processing, the height or slope of the roof top units are given. That is, the 
                automatically adjust lateral positions of points associated with the one or more second line segment identified as the junction or seam between adjacent facets of the plurality of facets of the first wireframe model to correct the first wire frame model based on pitch values of the initial set of pitch values associated with the adjacent facets (column 5, line 57 – column 6, line 19; column 10, lines 1-9,; Column 4, lines 63-66, “The second sub-step is to infer the shape of a rooftop iteratively, according to the height of the independent-edges. If only one independent-edge is found for a roof-primitive, it is necessary to check whether its surrounding rooftops are all fixed or not.” Inferring the shape of a rooftop implies adjusting lateral positions of points associated with the one or more line segment.  Some roof edges shared by two roof planes/facets may be junction or seam between adjacent facets.).
For further clarity, Chen_2 is introduced to explicitly show the claimed features of “the plurality of line segments including one or more first line segment identified as one or more ridge segment of the roof and including one or more second line segment identified as one or more junction or seam between adjacent facets of the plurality of facets”; to “automatically adjust lateral positions of points associated with the one or more first line segment identified as one or more ridge segment of the roof to correct the first wire frame model based on pitch values of the initial set of pitch values associated with facets of the plurality of facets of the first wireframe model that share the one or more ridge segment or share endpoints of the one or more ridge segment”; and to “automatically adjust lateral positions of points associated with the one or more second 
Regarding claim 2, Chen et al teaches wherein the one or more processing unit execute computer executable code that cause the one or more processing unit to repeat the automatically adjusting lateral positions of points associated with the one or more first line segment until the adjusting of lateral positions of points converges to a stable state (column 6, lines 3-19, “The second sub-step is to infer the shape of a rooftop iteratively, according to the height of the independent-edges.” Ridge segments). 
Regarding claim 3, Chen et al teaches wherein the one or more processing unit execute computer executable code that cause the one or more processing unit to automatically repeat the automatically adjusting lateral positions of points associated with the one or more second line segment until the adjusting of lateral positions of points converges to a stable state (column 6, lines 3-19, “The second sub-step is to infer the shape of a rooftop iteratively
Regarding claim 4, Chen et al does not explicitly teach but suggests wherein the one or more processing unit execute computer executable code that cause the one or more processing unit to repeat the assigning an initial set of pitch values before repeating the automatically adjusting lateral positions of points associated with the one or more first line segment and before repeating the automatically adjusting lateral positions of points associated with the one or more second line segment (as shown in column 6, lines 56-62, Chen et al discloses selecting neighboring roof primitives and generating more build models. That requires repeating the processing, as shown in column 4, lines 33-42, lines 57-58, column 5, line 57 – column 6, line 19.).
Regarding claim 5, Chen et al teaches wherein the one or more processing unit execute computer executable code that cause the one or more processing unit to assign an initial set of orientations to the plurality of facets (column 4, lines  34-37, “The initial building model is the first roof-primitive with a known topology”. Also column 4, line 63 – column 5, line 3, the orthogonal processing).
Regarding claim 6, the combination of Chen et al and Chen_2 suggests wherein the one or more processing unit execute computer executable code that cause the one or more processing unit to automatically generate a second wireframe model of the roof based on the adjusted lateral positions of points associated with the one or more first line segment and the adjusted lateral positions of points associated with the one or more second line segment (Chen_2: Figs. 13(b), 14(b), 15(b) as the first wireframe model of the roof, Figs. 13(c), 14(c), 15(c) as a second wireframe model of the roof).
Regarding claim 7, the combination of Chen et al and Chen_2 suggests wherein automatically generating the first  wireframe model is further based on an initial set of 
Regarding claim 8, the combination of Chen et al and Chen_2 suggests wherein the one or more processing unit execute computer executable code that cause the one or more processing unit to automatically generate a second  wireframe model of the roof to satisfy a set of constraints by changing geometric characteristics of the first wireframe model that are inconsistent with the constraints (Chen et al: column 4, line 63 – column 5, line 3, the orthogonal processing; column 5, lines 7-15, the dangle removal processing. Chen_2: page 1151, Fig. 7, geometric constraints).
Regarding claim 9, the combination of Chen et al and Chen_2 suggests wherein changing geometric characteristics of the first wireframe model that are inconsistent with the constraints includes one or more of the following: preserving a footprint of the first wireframe model; correcting angles of intersection between line segments of the first wireframe model; straightening line segments of the first wireframe model; specifying a particular pitch for one or more facet of the first wireframe model; allowing a pitch of one or more facet of the first wireframe model to conform with other constraints; enforcing relationships between line segments and facets of the first wireframe model to satisfy symmetry requirements; constraining groups of points or line segments of the first wireframe model to reside at a same elevation; constraining two or more different groups of points or line segments of the first wireframe model to maintain a particular difference in elevation; enforcing symmetry between nearly symmetric objects in the first 
Regarding claim 10, the combination of Chen et al and Chen_2 suggests wherein automatically generating a second 3D wireframe of the roof to satisfy a set of constraints by changing geometric characteristics of the first 3D wireframe that are inconsistent with the constraints includes using metadata regarding relationships between roof line segments and points (Chen et al: column 4, line 63 – column 5, line 3, the orthogonal processing. Chen_2: page 1151, Fig. 7, and right column, paragraph 2, geometric constraints (a) and (c). Principal axis, middle point are considered as metadata.).
Regarding claim 16, Chen et al suggests a non-transitory computer readable medium having computer executable instructions thereon that, when executed, cause a computer processor to perform the following (column 12, lines 36-42, computer, CPU; column 3, line 60,  column 12, lines 36-42,  automatic building model. Computer readable medium is inherent for computers.): 
            receiving a first wireframe model of a roof, the first wireframe model comprising a plurality of line segments of the roof surrounding a plurality of facets, the plurality of line segments including one or more first line segment identified as one or more ridge segment of the roof and including one or more second line segment identified as one or more junction or seam between adjacent facets of the plurality of facets (Fig. 11, steps 1102, 1104; column 8, line 65-column 9, line 22, building model with outline segments representing a roof. Step 1106 receives a wireframe model of a roof from step 1104. column 5, lines 61-66, “When two roof-primitives share a common boundary, i.e. shared 
            automatically adjusting, in the first wireframe model of the roof,  lateral positions of points associated with the one or more first line segment identified as one or more ridge segment to correct the first wireframe model based on pitch values of an initial set of pitch values associated with facets of the first wireframe model that share the one or more ridge segment or share endpoints of the one or more ridge segment (column 5, line 57 – column 6, line 19; column 10, lines 1-9, “The second sub-step is to infer the shape of a rooftop iteratively, according to the height of the independent-edges. If only one independent-edge is found for a roof-primitive, it is necessary to check whether its surrounding rooftops are all fixed or not.” Column 4, lines 63-66, “The orthogonal processing is performed on the 2-D horizontal plane.” Inferring the shape of a rooftop implies adjusting lateral positions of points associated with the one or more line segment.  Some roof edges shared by two roof planes may be roof ridges.); and 
            automatically adjusting lateral positions of points associated with the one or more second line segment identified as the junction or seam between adjacent facets of the first wireframe model of the roof to correct the first wire frame model based on pitch values of the initial set of pitch values associated with the adjacent facets (column 5, line 57 – column 6, line 19, “The second sub-step is to infer the shape of a rooftop iteratively, according to the height of the independent-edges. If only one independent-
For further clarity, Chen_2 is introduced to explicitly show the claimed features of “the plurality of line segments including one or more first line segment identified as one or more ridge segment of the roof and including one or more second line segment identified as one or more junction or seam between adjacent facets of the plurality of facets”; to “automatically adjust lateral positions of points associated with the one or more first line segment identified as one or more ridge segment of the roof to correct the first wire frame model based on pitch values of the initial set of pitch values associated with facets of the plurality of facets of the first wireframe model that share the one or more ridge segment or share endpoints of the one or more ridge segment”, and to “automatically adjust lateral positions of points associated with the one or more second line segment identified as the junction or seam between adjacent facets of the plurality of facets of the first wireframe model to correct the first wire frame model based on pitch values of the initial set of pitch values associated with the adjacent facets” (See Figs. 13-15 and relevant descriptions in Chen_2). The ridges, junctions, and seams are clearly shown in Figs. 13(b), 14(b), and 15(b). From Figs. 13(b), 14(b), and 15(b) to Figs. 13(c), 14(c), and 15(c), the lateral positions of points associated with some ridges, junctions, and seams are adjusted. In view of Chen_2, i.e., the explicit disclosing the claimed features from the same inventors/authors, the claimed subject matter has been obvious to a person having ordinary skill in the art at the time the invention was made.
Regarding claim 17, the combination of Chen et al and Chen_2 suggests wherein the computer executable instructions thereon, when executed, further cause the computer processor to perform automatically generating a first 3D wireframe of the roof based on the adjusted lateral positions of points associated with the one or more first line segment and the adjusted lateral positions of points associated with the one or more second line segment (Chen_2: Figs. 13(b), 14(b), 15(b) as the first wireframe model of the roof, Figs. 13(c), 14(c), 15(c) as a second wireframe model of the roof).
Regarding claim 18, the combination of Chen et al and Chen_2 suggests wherein generating the first  wireframe model is further based on an initial set of input roof elevation values (Chen et al: column 4, lines 10-11, “The shaping step uses the available roof-edge height information to infer an appropriate rooftop”. Chen_2: page 1152, left column paragraph 1, available or assigned roof edge information.).
Regarding claim 19, the combination of Chen et al and Chen_2 suggests wherein the computer executable instructions thereon, when executed, further cause the computer processor to perform automatically generating a second  wireframe model of the roof to satisfy a set of constraints by changing geometric characteristics of the first wireframe model that are inconsistent with the constraints (Chen et al: column 4, line 63 – column 5, line 3, the orthogonal processing; column 5, lines 7-15, the dangle removal processing. Chen_2: page 1151, Fig. 7, geometric constraints).
Regarding claim 20, Chen et al teaches wherein the first wireframe model is a 3D wireframe model (column 4, lines 43-45 3-D building model reconstruction).

Claims 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al, and in view of Chen_2, as applied to claim 1 above, and further in view of Kennedy et al (U.S. Pub. 2011/0205245 A1, already of record).
Regarding claim 11, the combination of Chen et al and Chen_2 remains as applied to claim 1 above. However, the combination does not explicitly teach wherein the one or more processing unit execute computer executable code that cause the one or more processing unit to derive metadata from the first wireframe model of the roof, the metadata including information regarding contextual information of points of the first wireframe model, the contextual information comprising a catalog of nearest neighbor points; first information identifying one or more of the plurality of line segments of the first wireframe model as edge or ridge of the roof based on the contextual information; and second information associating the facets of the first wireframe model with one or more roof geometric shape primitive that are components of architecture of the roof based on at least one of the contextual information and the identified line segments.
Kennedy et al, also in the same field of endeavor, teaches wherein the one or more processing unit execute computer executable code that cause the one or more processing unit to derive metadata from the first wireframe model of the roof, the metadata including information regarding contextual information of points of the first wireframe model, the contextual information comprising a catalog of nearest neighbor points; first information identifying one or more of the plurality of line segments of the first wireframe model as edge or ridge of the roof based on the contextual information; and second information associating the facets of the first wireframe model with one or more roof geometric shape primitive that are components of architecture of the roof length and width measurements for a generally rectangular planar installation surface such as a side of a roof.” “with reference to FIG. 9, pitch of a roof, is given by rise/run. Run is estimated by determining the horizontal distance (B1) between a gutter edge 903 and a roof ridge 641. Then the elevation (rise) of the ridge 641 above the gutter edge 903 is determined as indicated at H. Once horizontal distance (run B2) and elevation H (rise) are determined, roof angle θ, and thus pitch, is calculated by pitch calculator 504.” “The transform maps points defining the surface shape in one orientation with respect to a reference axis to corresponding points defining the surface shape in any other orientation with respect to the reference axis. Once a transform is generated, points defining a surface shape in, e.g., a perspective view are translatable to corresponding points comprising a side elevation model description of the shape”). Chen et al discloses wherein the metadata is used in one or both of: the automatically adjusting lateral positions of points associated with one or more first line segment, and the automatically adjusting lateral positions of points associated with one or more second line segment (column 5, line 57 – column 6, line 19, inferring the shape of a rooftop iteratively, according to the height of the independent-edges; iteratively calculating the heights of the edges, corners). Kennedy et al discloses a way of providing data for Chen et al. As Chen et al and Kennedy et al are combined, one would obtain the features in the claim. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person 
Regarding claim 12, the combination of Chen et al, Chen_2,  and Kennedy et al suggests wherein the first wireframe model is a 2D wireframe model (Kennedy et al: Figs. 7 and 9). 
Regarding claim 13, the combination of Chen et al, Chen_2, and Kennedy et al suggests wherein the first wireframe model is a 3D wireframe model (Kennedy et al: Figs. 6 and 8). 

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al, and in view of Chen_2, as applied to claim 1 above, and further in view of Kerney (U.S. Pub. 2003/0014928 A1).
Regarding claim 14, the combination of Chen et al and Chen_2 remains as applied to claim 1 above. Chen et al also teaches wherein the assigning an initial set of pitch values to the plurality of facets of first wireframe model comprises automatically analyzing neighboring polygons of the first wireframe model (Chen et al: column 9, lines 45-46 “every two connected roof-primitives are analyzed successively.”). However, the combination does not explicitly teach wherein the assigning an initial set of pitch values to a plurality of facets of the first wireframe model comprises automatically analyzing neighboring polygons of the first wireframe model to infer relative pitch values.
Kerney, also in the same field of endeavor, teaches 3D modeling of roof truss section, which is a component of roof, with a dual pitch (Fig. 2). In such a case, the relative pitch value. As Chen et al and Kerney are combined, that is, considering the case of dual pitch roof component, one would obtain the features in the claim. The rationale of the combination may be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, see MPEP 2143. Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the devices and the instructions as shown in Chen et al, Chen_2, and Kerney to obtain the claimed subject.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al, and in view of Chen_2, as applied to claim 1 above, and further in view of Appli-cad (Appli-cad, “World Class Technology Leading the Way in Roofing Software,” Product Bulletin, 2002, 97 pages, already of record).
Regarding claim 15, the combination of Chen et al and Chen_2 remains as applied to claim 1 above. However, the combination does not explicitly teach wherein the initial set of pitch values are automatically assigned based on received input pitch values from a user. 
Appli-cad, also in the same field of endeavor, teaches wherein the initial set of pitch values are automatically assigned based on received input pitch values from a user (Page 9, the user enters the pitch or slope.). Chen et al and Chen_2 may also input the pitch/slope data in some way by the user. As Chen et al and Appli-cad are combined, one would obtain the features in the claims. The rationale of the combination 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TIZE MA/Primary Examiner, Art Unit 2613